             Case 1:20-cv-01999-APM Document 76 Filed 05/03/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

    THE SHAWNEE TRIBE,

                         Plaintiff,

          v.
                                                                      Case No. 20-cv-1999
    JANET YELLEN, in her official capacity
    as Secretary of the Treasury, et al.,

                         Defendants.

        STATUS REPORT AND RENEWED REQUEST TO STAY SUMMARY BRIEFING SCHEDULE

         On April 26, 2021, the Court instructed Treasury to “file a Status Report on or before May

3, 2021, notifying the court of its revised methodology for distributing remaining Title V funds

and its timeline for distributing funds to Plaintiffs under the revised methodology.” ECF No. 74,

at 9.

         On April 30, 2021, Treasury published a revised methodology for distributing the

remaining funds at issue from Title V of the Coronavirus Aid, Relief, and Economic Security Act.

The publication describing the revised methodology is attached hereto as Exhibit A.1 Treasury is

working to make payments based on the published allocation methodology as soon as possible.

Treasury currently anticipates that payments can be initiated by the end of the week to each

Plaintiff.

         In light of this new methodology, Treasury respectfully renews its request that the Court

stay further briefing over Plaintiffs’ summary judgment motion, and thus relieve Treasury of its

obligation to file a summary judgment response brief by May 7, 2021. Plaintiffs’ summary



1
  The revised methodology may also be accessed through the following address: https://home.
treasury.gov/system/files/136/Allocations-to-Tribal-Governments-April-30-2021.pdf.


                                                 1
         Case 1:20-cv-01999-APM Document 76 Filed 05/03/21 Page 2 of 2




judgment motion challenges the legality of Treasury’s original allocation methodology, which has

now been superseded, and seeks affirmative relief that the Court has already concluded it cannot

provide. See ECF No. 70. Thus, the Court should direct the parties to meet and confer, and file a

joint status report by May 7, 2021, concerning further proceedings in this matter. Treasury

conferred with Plaintiffs, and Plaintiffs oppose this request.



Dated: May 3, 2021                                    Respectfully submitted,


                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      ERIC R. WOMACK
                                                      Assistant Branch Director

                                                      /s/ Kuntal Cholera
                                                      Kuntal V. Cholera
                                                      Jason C. Lynch
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street NW, Rm. 11214
                                                      Washington, DC 20005
                                                      Tel: (202) 514-1359
                                                      Email: kuntal.cholera@usdoj.gov

                                                      Attorneys for Defendants




                                                  2
